DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (U.S. PGPub No. 2013/0215507).
Regarding claim 1, Sasaki teaches a polarizing plate (Fig 1, 1; para 0029 line 1) having a wire grid structure (Fig 1; para 0029 lines 3-4), the polarizing plate comprising: a transparent substrate (2), and a plurality of protrusions (3) which extend in a first direction (the y direction) on the transparent substrate and are periodically spaced apart from each other at a pitch that is shorter than a wavelength of a light in a use band (para 0029 lines 3-6), wherein each of the protrusions has a base shape portion (3a) which is formed having a width across a cross-section orthogonal to the first direction that narrows toward a tip (3b; the tip portion), and a 
Regarding claim 2, Sasaki teaches wherein the base shape portion has a substantially triangular shape in a cross-section orthogonal to the first direction (Fig 1, 3a, 3b). 
Regarding claim 3, Sasaki teaches wherein in the base shape portion having a substantially triangular shape, when a height of the substantially triangular shape is termed a (the height of 3a), and a width of the substantially triangular shape is termed b (the width of 3b), a and b satisfy (a/b)>1/2.
Regarding claim 4, Sasaki teaches wherein in the base shape portion having a substantially triangular shape, when a height of the substantially triangular shape is termed a (the height of 3a), and a width of the substantially triangular shape is termed b (the width of 3b), a and b satisfy 13/10 ≥(a/b)≥7/10.
Regarding claim 8, Sasaki teaches wherein the protruding portion (Fig 1, 5) is formed from a material selected from the group consisting of metals, alloys and semiconductors that absorbs light having a wavelength in the use band (para 0035-0038).
Regarding claim 9, Sasaki teaches wherein a surface of the polarizing plate on the protrusion side is coated with a protective film made of a dielectric material (Fig 1, 4; para 0033-0034).
Regarding claim 11, Sasaki teaches an optical apparatus (para 0004 lines 1-4). 

Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 6-7 are also objected to for depending on claim 5.
Regarding claim 10, Sasaki et al (U.S. PGPub No. 2013/0215507) does not teach or suggest, alone or in combination, the specific limitations of “wherein a surface of the polarizing plate on the protrusion side is coated with an organic water-repellent film” in the combination as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM D PETERSON/Examiner, Art Unit 2871           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871